Citation Nr: 0935217	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches (other 
than as due to an undiagnosed illness), to include as 
secondary to cervical spine disability.

2.  Entitlement to service connection for disability 
manifested by fatigue (other than as due to an undiagnosed 
illness), to include as secondary to cardiac disability or 
respiratory disability.

3.  Entitlement to service connection for a respiratory 
disability (other than as due to an undiagnosed illness), to 
include as secondary to cardiac disability.

4.  Entitlement to service connection for a right hip 
disability (other than as due to an undiagnosed illness).

5.  Entitlement to service connection for a cervical spine 
disability (other than as due to an undiagnosed illness).

6.  Entitlement to service connection for disability 
manifested by abnormal weight loss (other than as due to an 
undiagnosed illness), to include as secondary to cardiac 
disability.

7.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to an 
undiagnosed illness.

8.  Entitlement to service connection for a cardiac 
disability.

9.  Entitlement to service connection for disability 
manifested by pain in the ankles, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to 
August 1963 and from December 1990 to March 1991.  The 
Veteran additionally had service in reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in July 
2008, when the issues remaining on appeal were remanded for 
additional development.

The Board has refashioned some of the issues on appeal, as 
reflected above, to more clearly identify the claims of 
entitlement to service connection which now require 
consideration of secondary theories of service connection 
raised by the record.  The Board also observes that the 
Board's July 2008 decision denied entitlement to service 
connection for several issues to the extent that the 
disabilities were claimed to be due to undiagnosed illness; 
the aspect of those issues involving service connection on a 
basis other than as due to undiagnosed illness is what now 
remains in appellate status for several of the issues.


FINDINGS OF FACT

1.  A chronic headache disability was not manifested during 
the Veteran's active duty service nor within a year 
thereafter, nor is any chronic headache disability otherwise 
causally related to such service.

2.  A chronic fatigue disability was not manifested during 
the Veteran's active duty service nor within a year 
thereafter, nor is any chronic fatigue disability otherwise 
causally related to such service.

3.  A chronic respiratory disability was not manifested 
during the Veteran's active duty service nor within a year 
thereafter, nor is any chronic respiratory disability 
otherwise causally related to such service.

4.  The Veteran is not currently diagnosed with any chronic 
right hip disability and does not currently have right hip 
symptom complaints; the Veteran's past right hip symptoms 
were associated with nonservice-connected spinal pathology 
and have resolved with treatment.

5.  A chronic cervical spine disability was not manifested 
during the Veteran's active duty service nor within a year 
thereafter, nor is any chronic cervical spine disability 
otherwise causally related to such service.

6.  The Veteran is not currently diagnosed with any chronic 
abnormal weight loss disability and does not currently have 
abnormal weight loss symptom complaints; the Veteran's past 
abnormal weight loss was an acute phenomenon associated with 
nonservice-connected cardiac disease and has resolved with 
treatment.

7.  There is no objective indication of painful muscle 
symptomatology and the Veteran no longer has subjective 
complaints of painful muscle symptomatology; the past 
complaints of painful muscle symptomatology were associated 
with nonservice-connected spinal pathology and have resolved 
with treatment.

8.  A chronic cardiac disability did not symptomatically 
manifest during the Veteran's active duty service nor within 
a year thereafter, nor is any chronic cardiac disability 
otherwise causally related to such service.

9.  The Veteran's complaints of pain in the ankles has been 
attributed to the known clinical diagnosis of 'congenital 
lax-type third degree pes planus, giving him his ankle 
discomfort and his ankle posture.'  This diagnosed congenital 
pathology did not symptomatically manifest during the 
Veteran's active duty service nor within a year thereafter, 
nor is any such disability otherwise causally related to such 
service.

10.  As service connection is not warranted for cardiac 
disability, respiratory disability, and cervical spine 
disability, the Veteran's claims of entitlement to service 
connection for various disabilities as secondary to cardiac, 
respiratory, or cervical spine disability must be denied as a 
matter of law.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may such 
a disability be presumed to have been incurred in such 
service; neither has any such disability been caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

2.  A chronic fatigue disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may such 
a disability be presumed to have been incurred in such 
service; neither has any such disability been caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

3.  A chronic respiratory disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may such 
a disability be presumed to have been incurred in such 
service; neither has any such disability been caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

4.  A chronic right hip disability was not incurred in or 
aggravated during the Veteran's active duty service, nor may 
any such disability be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A chronic cervical spine disability was not incurred in 
or aggravated during the Veteran's active duty service, nor 
may any such disability be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  A chronic abnormal weight loss disability was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may such a disability be presumed to have been 
incurred in such service; neither has any such disability 
been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

7.  The criteria for entitlement to service connection for an 
undiagnosed disability manifested by muscle pain have not 
been met; chronic disability manifested by generalized muscle 
pain was not incurred in or aggravated by the Veteran's 
active duty service, nor may such a disability be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).

8.  A chronic cardiac disability was not incurred in or 
aggravated during the Veteran's active duty service, nor may 
any such disability be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

9.  The criteria for entitlement to service connection for an 
undiagnosed disability manifested by pain in the ankles have 
not been met; the Veteran's diagnosed chronic congenital 
ankle disability was not incurred in or aggravated during the 
Veteran's active duty service, nor may any such disability be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal in 
letters sent in May 2003, July 2003, May 2004, and August 
2008.  Moreover, in these letters, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that these letters were sent to the appellant 
prior to the most recent RO readjudication of these issues as 
evidenced by the July 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in August 
2008 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran has been provided with VA examinations to evaluate 
the nature and etiology of each disability on appeal; VA 
examination reports dated in April 2005 and September 2008 
(several separate reports, plus a May 2009 addendum) are of 
record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The Veteran claims entitlement to service connection for 
various disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, arthritis, and cardiovascular renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.   Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Headaches

Adjudication of the issue of entitlement to service 
connection for headaches (other than as due to an undiagnosed 
illness) was previously deferred in the Board's July 2008 
decision and remand because it is inextricably intertwined 
with the issue of entitlement to service connection for a 
cervical spine disability.  An April 2005 VA examination 
report was observed to indicate that the Veteran's headaches 
complaints may be etiologically linked to his cervical spine 
disability, for which a service connection claim has also 
been pending.  The outcome of the cervical spine issue was 
thus seen as potentially impacting the headaches issue.

However, as discussed in more detail below, the Board now 
finds that service connection for a cervical spine disability 
is not warranted in this case.  Service connection is not in 
effect for a cervical spine disability.  Thus, to the extent 
that service connection must be considered for headaches on a 
secondary basis with regard to cervical spine disability, 
service-connection on this secondary basis is barred as a 
matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board thus turns its attention to consideration of 
service connection for headaches on a direct basis.

The Board notes that the Veteran does not contend that he 
suffered from any headache pathology prior to the Persian 
Gulf War; his July 2004 substantive appeal submission states 
that "Prior to the PGW, I was very healthy, and had no such 
illnesses.  Upon returning after the War, I begin to suffer 
from the said illnesses ...."  There is otherwise no evidence 
of in-service incurrence of headaches nor any etiological 
relationship between any current headaches and his military 
service.  Multiple periodic service examination reports are 
of record, with none finding any pertinent clinical 
abnormalities and each medical history questionnaire 
completed by the Veteran shows that he expressly denied any 
history of frequent or severe headaches.  There is no 
evidence of any complaints or treatment for any pertinent 
symptoms suggestive of a headache pathology nor any diagnosis 
of a headache pathology in the Veteran's service treatment 
records.  Significantly, a medical history questionnaire 
completed by the Veteran in the same month as the Veteran's 
March 1991 separation from active duty service shows that he 
expressly denied any history of "[f]requent or severe 
headaches" at the conclusion of his final period of active 
duty service.  There are no suggestions of a headache 
pathology during service.  There is also no contemporaneous 
evidence in the record with any suggestion of a headache 
pathology manifesting for a number of years following the 
Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings to be highly probative in 
showing that a chronic headache pathology did not manifest 
during service.  In particular, the Board notes the Veteran's 
March 1991 express denial of any history of frequent or 
severe headaches at the time of his separation from active 
duty service.

Because there is no competent evidence suggesting a causal 
link between the Veteran's headaches and the Veteran's 
service, nor any evidence of headache pathology manifesting 
during service or during a presumptive period following 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a headache pathology on a direct basis.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Fatigue

Adjudication of the issue of entitlement to service 
connection for a disability manifested by fatigue (other than 
as due to an undiagnosed illness) was previously deferred in 
the Board's July 2008 decision and remand because it is 
inextricably intertwined with the issues of entitlement to 
service connection for a cardiac disability and entitlement 
to service connection for a respiratory disability.  An April 
2005 VA examination report was observed to indicate that the 
Veteran's complaints of fatigue may be etiologically linked 
to his cardiac disability or to his respiratory disability; 
service connection claims have been pending for the Veteran's 
cardiac and respiratory disabilities.  The outcome of the 
cardiac and respiratory issues were thus seen as potentially 
impacting the fatigue issue.

However, as discussed in more detail below, the Board now 
finds that service connection is warranted for neither a 
cardiac disability nor for a respiratory disability in this 
case.  Service connection is not in effect for a cardiac 
disability nor a respiratory disability.  Thus, to the extent 
that service connection must be considered for a disability 
manifested by fatigue on a secondary basis with regard to 
cardiac or respiratory disability, service-connection on a 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board thus turns its attention to consideration of 
service connection for a disability manifested by fatigue on 
a direct basis.

The Board notes that the Veteran does not contend that he 
suffered from any fatigue-related pathology prior to the 
Persian Gulf War; his July 2004 substantive appeal submission 
states that "Prior to the PGW, I was very healthy, and had 
no such illnesses.  Upon returning after the War, I begin to 
suffer from the said illnesses ...."  There is otherwise no 
evidence of in-service incurrence of clinically noted fatigue 
nor any etiological relationship between any current fatigue 
and his military service.  Multiple periodic service 
examination reports are of record, with none finding any 
pertinent clinical abnormalities and none containing any 
suggestion of symptom complaints from the Veteran indicating 
abnormal fatigue.  There is no evidence of any complaints or 
treatment for any pertinent symptoms suggestive of an 
abnormal fatigue pathology nor any diagnosis of a fatigue 
pathology in the Veteran's service treatment records.  
Significantly, a medical history questionnaire completed by 
the Veteran in the same month as the Veteran's March 1991 
separation from active duty includes a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in which the 
Veteran expressly denied having any symptoms of "fatigue" 
at that time.  There are no suggestions of any abnormal 
fatigue pathology during service.  There is also no 
contemporaneous evidence in the record with any suggestion of 
a fatigue pathology manifesting for a number of years 
following the Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings to be highly probative in 
showing that a chronic fatigue pathology did not manifest 
during service.  In particular, the Board notes the Veteran's 
March 1991 express denial of fatigue symptoms at the time of 
his separation from active duty service.

The Board also notes that the Veteran reported to the April 
2005 VA examiner that he "does not believe that he has any 
fatigue that is not explained by his cardiac or pulmonary 
limitations."  Additionally, it is noted in that April 2005 
VA examination report that "[h]e is being treated for 
chronic depression and does concede that this might add an 
element of fatigue."  Service connection is not in effect 
for depression, and it is elsewhere determined in this 
decision that service connection is not warranted for cardiac 
or pulmonary pathology.  The April 2005 VA examination report 
addresses the Veteran's complaints of fatigue and the 
authoring examiner finds no additional pertinent diagnosis or 
pathology to suggest any etiology for the fatigue beyond the 
cardiac, pulmonary, and depression issues discussed above; 
the examiner states that the discussed factors behind the 
complaints of fatigue provide "complete explanation for any 
level of fatigue he describes."  This report is probative as 
it presents an expert medical opinion informed by inspection 
of the Veteran and citing the Veteran's own discussion of his 
symptoms to provide a persuasive rationale.  Thus, the April 
2005 VA examination report weighs significantly against the 
claim of entitlement to service connection for a disability 
manifested by fatigue in that it shows that the Veteran's 
complaints of fatigue etiologically arise entirely from 
nonservice-connected disabilities.

Because there is no competent evidence suggesting a causal 
link between the Veteran's fatigue symptoms and the Veteran's 
service, nor any evidence of fatigue pathology manifesting 
during service, and because the fatigue symptoms have been 
medically attributed to nonservice-connected disabilities, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
disability manifested by fatigue on a direct basis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Respiratory Disability

Adjudication of the issue of entitlement to service 
connection for respiratory disability (other than as due to 
an undiagnosed illness) was previously deferred in the 
Board's July 2008 decision and remand because it is 
inextricably intertwined with the issue of entitlement to 
service connection for a cardiac disability.  An April 2005 
VA examination report was observed to indicate that the 
Veteran's respiratory disability is etiologically linked to 
his cardiac disability, for which a service connection claim 
has also been pending.  The outcome of the cardiac disability 
issue was thus seen as potentially impacting the respiratory 
disability issue.

However, as discussed in more detail below, the Board now 
finds that service connection for a cardiac disability is not 
warranted in this case.  Service connection is not in effect 
for a cardiac disability.  Thus, to the extent that service 
connection must be considered for respiratory disability on a 
secondary basis with regard to cardiac disability, service-
connection on this secondary basis is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board thus turns its attention to consideration of 
service connection for respiratory disability on a direct 
basis.

The Board notes that the Veteran does not contend that he 
suffered from any respiratory pathology prior to the Persian 
Gulf War; his July 2004 substantive appeal submission states 
that "Prior to the PGW, I was very healthy, and had no such 
illnesses.  Upon returning after the War, I begin to suffer 
from the said illnesses ...."  There is otherwise no evidence 
of in-service incurrence of respiratory disability nor any 
etiological relationship between any current respiratory 
disability and his military service.  Multiple periodic 
service examination reports are of record, with none finding 
any pertinent clinical abnormalities and each medical history 
questionnaire completed by the Veteran shows that he 
expressly denied any history of significant respiratory 
disability, including expressly denying tuberculosis, asthma, 
shortness of breath, pain or pressure in chest, or chronic 
cough.  There is no evidence of any complaints or treatment 
for any pertinent symptoms suggestive of a chronic 
respiratory pathology nor any diagnosis of a respiratory 
pathology in the Veteran's service treatment records.  
Significantly, a medical history questionnaire completed by 
the Veteran in the same month as the Veteran's March 1991 
separation from active duty service shows that he once again 
expressly denied any history of significant respiratory 
disability, including expressly denying tuberculosis, asthma, 
shortness of breath, pain or pressure in chest, or chronic 
cough at the conclusion of his final period of active duty 
service.  There are no suggestions of a respiratory pathology 
during service.  There is also no contemporaneous evidence in 
the record with any suggestion of a respiratory pathology 
manifesting for a number of years following the Veteran's 
discharge.

The Board finds that contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings to be highly probative in 
showing that a chronic respiratory pathology did not manifest 
during service.  In particular, the Board notes the Veteran's 
March 1991 express denial of any history of respiratory 
problems at the time of his separation from active duty 
service.

Multiple items of medical evidence of record, including the 
April 2005 VA examination report, indicate that the Veteran's 
current respiratory disability is a direct result of 
treatment for his cardiac disability.  A September 2008 VA 
examination report addressing the cardiac and respiratory 
pathologies, informed by review of the claims file and the 
medical history together with interview and examination of 
the Veteran, presents the medical explanation that the 
Veteran was diagnosed with "pulmonary fibrosis" and that 
this "is entirely due to the fact that he received 
amiodarone to control his atrial fibrillation."  Thus, the 
Veteran's only shown chronic respiratory disability is 
expressly etiologically attributed to post-service treatment 
of a nonservice-connected cardiac pathology.  The September 
2008 VA examination report explains further that "[t]here is 
no evidence that the respiratory condition was related to his 
period of active duty other than the fact that the patient 
was evaluated for his atrial fibrillation...."  The Board has 
found, discussed in more detail below, that service 
connection is not warranted for a cardiac disability.  
Therefore, this probative September 2008 VA examination 
report weighs significantly against the claim of entitlement 
to service connection for respiratory disability; it presents 
a thoroughly informed and explained medical opinion 
indicating clearly that the only chronic respiratory 
diagnosis is not etiologically linked to service and is 
entirely etiologically linked to treatment for a nonservice-
connected disability.

Because there is no competent evidence suggesting a causal 
link between the Veteran's respiratory disability and the 
Veteran's service, nor any evidence of respiratory pathology 
manifesting during service or during a presumptive period, 
and because the respiratory diagnosis has been completely 
medically attributed to a nonservice-connected disability, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
respiratory disability on a direct basis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Hip Disability

The April 2005 VA examination report indicates that at that 
time the Veteran was thought to have right hip pain 
attributable to the diagnosis of degenerative joint disease 
of the right hip; this diagnosis included an x-ray 
interpretation indicating "mild DJD" of the right hip.  At 
that time, the April 2005 VA examiner did not offer any 
etiology opinion addressing whether the right hip disability 
may be etiologically related to military service.  The Board 
observed in its July 2008 remand of this issue that the 
Veteran's service treatment records document a right hip 
injury during active duty service in February 1962.  
Accordingly, the Board directed that additional development 
be accomplished to produce a medical opinion addressing 
whether any current chronic right hip disability is 
etiologically related to military service.

Most significantly, the new September 2008 VA examination 
report shows that the Veteran does not, in fact, currently 
suffer from any chronic disability of the right hip.  This 
report explains that "[h]e was sent down to x-rays on 
September 15, 2008, and the formal report on the hip shows 
there is no evidence of pathology in the hip joints."  
Additionally, this report shows that "[t]he patient states 
that the right hip has not been a real source of any current 
problems."  The Veteran recalled past pain around the hip 
area, but "feels that the hip joint was not the source of 
the trouble but it was the right sciatica."  The Veteran 
reported that he "had one epidural steroid injection and he 
has been essentially fully asymptomatic ever since."  
Physical examination in September 2008 revealed "he has full 
painless internal and external rotation on repetitive motion 
as well as flexion and straight leg raising to 80 degrees 
without any pain."

The September 2008 VA examiner concludes that the Veteran 
"does not have intrinsic right hip disease nor intrinsic 
muscle spasm or trouble in the lower extremities.  This was 
an old story, which was cured by an epidural steroid 
injection eight years ago, never to recur, and was related, 
undoubtedly, to a low back problem."  In a September 2008 
addendum, the examiner states "the veteran has no right hip 
disease with a negative history and a negative examination."  
In a May 2009 addendum, the examiner revisited his findings 
with the additional benefit of review of the claims file and 
explained that "I find nothing in his C-file that would 
contradict my examination and former report."

The Board finds that the September 2008 VA examination 
report, with its May 2009 addendum, is highly probative in 
this case.  The medical professional's findings are well 
explained, citing the Veteran's own account of symptoms (or, 
in this case, the absence of symptoms) and informed by review 
of the claims file, direct physical inspection, and current 
x-ray imagining.  The Board acknowledges that the previous 
April 2005 VA examination report indicated that an x-ray 
study was interpreted to show mild degenerative joint disease 
of the right hip.  However, the more recent September 2008 VA 
examination report is more probative with regard to whether 
the Veteran currently suffers from a chronic right hip 
disability.  Not only is the September 2008 VA examination 
report more recent, but it also cites a more recent x-ray 
study, the Veteran's own account of the absence of symptoms, 
and physical testing revealing no limitation and no clinical 
pathology.  The professional medical findings presented in 
the September 2008 VA examination most probatively and most 
recently demonstrate that the Veteran has no diagnosis, 
pathology, or symptomatology of any right hip disability.  
Thus, the Board finds that the most probative evidence shows 
that service connection is not warranted for right hip 
disability in this case.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the claim must be denied.

Cervical Spine

The Board notes that the Veteran does not contend that he 
suffered from any cervical spine pathology prior to the 
Persian Gulf War; his July 2004 substantive appeal submission 
states that "Prior to the PGW, I was very healthy, and had 
no such illnesses.  Upon returning after the War, I begin to 
suffer from the said illnesses ...."  There is otherwise no 
evidence of in-service incurrence of cervical spine 
disability nor any etiological relationship between any 
current cervical spine disability and his military service.  
Multiple periodic service examination reports are of record, 
with none finding any pertinent clinical abnormalities and 
none containing any suggestion of symptom complaints from the 
Veteran indicating cervical spine disability; the Veteran 
consistently denied, for example, any history of painful 
joints.  There is no evidence of any complaints or treatment 
for any pertinent symptoms suggestive of cervical spine 
pathology nor any diagnosis of a cervical spine pathology in 
the Veteran's service treatment records.

The Board briefly notes that an April 1962 service treatment 
record contains handwritten notes which are difficult to 
read, but which appear to refer to the "neck."  As best as 
the Board can discern, this note may or may not document a 
muscle strain in the Veteran's neck.  There is no suggestion 
of any follow-up treatment or neck symptom complaints, and 
the Veteran denied any pertinent problems with no other 
suggestion of any neck problems for approximately four 
decades thereafter.  In context, then, the Board finds that 
any April 1962 neck strain was not the onset nor a 
manifestation of any chronic cervical spine disability.  
Moreover, as discussed shortly below, a VA medical examiner 
has reviewed that claims file and determined that no current 
cervical spine disability had its onset during service; the 
September 2008 VA neurological examination report actually 
shows that neither the examining doctor nor the Veteran 
himself believed that any in-service event caused his current 
cervical spine disability.

Significantly, a medical history questionnaire completed by 
the Veteran in the same month as the Veteran's March 1991 
separation from active duty includes a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in which the 
Veteran denied having suffered any injury other than a "left 
shoulder" injury during his time in the Southwest Asia 
region; the Veteran's account of his own symptom history 
otherwise contains nothing suggestive of any cervical spine 
disability and expressly denied a history of such symptoms as 
"painful joints."  There are no suggestions of any chronic 
cervical spine symptoms during service.  There is also no 
contemporaneous evidence in the record with any suggestion of 
a cervical spine disability manifesting for a number of years 
following the Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings to be highly probative in 
showing that a chronic cervical spine pathology did not 
manifest during service.  In particular, the Board notes the 
Veteran's March 1991 express denial of any history of injury 
(other than a left shoulder injury) and the absence of any 
suggestion of pertinent symptoms at the time of his 
separation from active duty service.

The April 2005 VA examination report shows that x-ray imaging 
revealed "spurring and C6-7 disc space narrowing" 
responsible for the Veteran's neck pain; no etiology opinion 
regarding this cervical spine pathology was provided at that 
time.  The September 2008 VA orthopedic examination report 
indicates that x-ray study reveals "extensive, extensive, 
degenerative changes starting at the C3 level and going on to 
the C7, and the neck report shows that it is severe as it 
gets to the C6-7 level."  The September 2008 addendum to 
this report characterizes these findings as showing 
"degenerative arthritis of the cervical spine."

A September 2008 VA neurological examination report further 
addresses the current cervical spine disability, including 
with regard to etiology as informed by review of the claims 
file.  The neurologist's diagnostic impression was 
"[c]ervical spine degenerative disease with minimal effect 
on his activity, mainly with driving, and pain 
intermittently."  Significantly, the neurologist explains 
that "[i]t does not come from any known condition in the 
military."  Additionally significantly, the neurologist 
notes that the Veteran himself agreed that the cervical spine 
disability is not etiologically related to service: "He was 
aware of that, as his history gave mention of that."  The 
neurologist thus concludes: "It is my opinion that this 
patient has no cervical disease which is connected with the 
military service.  Etiology of his cervical spine disease is 
likely degenerative in nature.  He had no apparent injury or 
trauma or other procedures related to the neck during the 
military service."  The neurologist elaborates that "[m]y 
confidence level in this is that it is at least as likely as 
not that this is a reasonable conclusion.  In other way of 
saying it is to say that there is no evidence that there is 
any connection of military service with a cervical spine 
[condition]."

The September 2008 VA neurological examination report 
probatively weighs against the claim of entitlement to 
service connection for a cervical spine disability.  The 
report provides a competent expert's medical opinion, with 
adequate discussion of rationale and review of the claims 
file, that the Veteran's current cervical spine disability is 
unlikely to be related to his military service in the absence 
of any pertinent in-service injury or symptomatology.  This 
conclusion even cites the Veteran's own account of his 
symptom history.

Because the competent medical evidence weighs against a 
causal link between the Veteran's cervical spine disability 
and the Veteran's service, and there is not any evidence of 
cervical spine pathology manifesting during service or during 
a presumptive period following service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a cervical spine disability 
on a direct basis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Abnormal Weight Loss

Adjudication of the issue of entitlement to service 
connection for abnormal weight loss (other than as due to an 
undiagnosed illness) was previously deferred in the Board's 
July 2008 decision and remand because it is inextricably 
intertwined with the issue of entitlement to service 
connection for a cardiac disability.  The April 2005 VA 
examination report was observed to indicate that the Veteran 
previously experienced significant weight loss etiologically 
linked to his cardiac disability, for which a service 
connection claim has also been pending.  The outcome of the 
cardiac disability issue was thus seen as potentially 
impacting the abnormal weight loss issue.

However, as discussed in more detail below, the Board now 
finds that service connection for a cardiac disability is not 
warranted in this case.  Service connection is not in effect 
for a cardiac disability.  Thus, to the extent that service 
connection must be considered for abnormal weight loss on a 
secondary basis with regard to cardiac disability, service-
connection on this secondary basis is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board thus turns its attention to consideration of 
service connection for abnormal weight loss on a direct 
basis.

The April 2005 VA examination report indicates that at that 
time the Veteran had "[n]o abnormal wt loss," but had 
previously "lost from 240 down to 205 pounds" during the 
time "when the cardiac condition was at its worst."  The 
April 2005 VA examiner found that "he knows he has regained 
to 220" and the Veteran was confirmed to weight 221 pounds 
at the examination.  The examiner found  no clinically 
abnormal weight loss at the time of examination, and 
explained that "even though he lost weight at one time, it 
was when he was ill with his cardiac problems, and he has 
regained it since then."

The Board previously deferred adjudication of this issue of 
entitlement to service connection for abnormal weight loss 
out of an abundance of caution with regard to the possibility 
that additional development of the evidence with regard to 
the cardiac disability issue might have potentially affected 
the facts of this issue.  However, service connection is not 
in effect for a cardiac disability and no other evidence 
suggests that that Veteran currently has any chronic 
disability manifested by abnormal weight loss.  The Board 
briefly notes that no service treatment records contain any 
evidence suggesting abnormal weight loss during active duty 
service.  The most probative evidence demonstrates that the 
Veteran has no chronic disability manifested by abnormal 
weight loss; he experienced abnormal weight loss during a 
time of particular difficulty with nonservice-connected 
cardiac disability which has since resolved.

The Board finds that the April 2005 VA examination report is 
highly probative in this case.  The medical professional's 
findings are well explained, citing the Veteran's own account 
of his symptom history and informed by review of the claims 
file and direct physical inspection.  Following the Veteran's 
past episode of abnormal weight loss, the professional 
medical findings presented in the April 2005 VA examination 
most probatively demonstrate that the Veteran has no 
diagnosis, pathology, or symptomatology of any chronic 
disability manifested by abnormal weight loss.  Thus, the 
Board finds that the most probative evidence shows that 
service connection is not warranted for a disability 
manifested by abnormal weight loss in this case.  Service 
connection cannot be established without a current diagnosis 
of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Muscle Pain

The Veteran's complaints of muscle pain due to an undiagnosed 
illness were evaluated by the April 2005 VA examiner; the 
examiner's conclusions stated "Myalgias with soreness in the 
muscles of the lower extremities, not otherwise explained.  
No diagnosed cause."  However, none of the April 2005 VA 
examination report's discussion of this matter identifies any 
objective independent verification of painful symptomatology 
and the examiner did not address whether or not the Veteran's 
described muscle pain was independently verifiable.  The 
Board directed additional development accordingly in its July 
2008 remand of this issue.

Additional development has revealed, significantly, that 
there is no objective indication of painful muscle 
symptomatology as the Veteran no longer has complaints of 
painful muscle symptomatology.  The September 2005 VA 
orthopedic examination report explained that "[a]s far as 
the muscle pain in the lower extremities that he used to have 
he states that this is 100% cured by the epidural injection 
given eight years ago, and there has been no recurrence of 
this type of discomfort."  The examiner later summarizes 
findings including that the Veteran "does not have ... 
intrinsic muscle spasm or trouble in the lower extremities.  
This was an old story, which was cured by an epidural steroid 
injection eight years ago, never to recur, and was related, 
undoubtedly, to a low back problem."  In a May 2009 
addendum, the examiner revisited his findings with the 
additional benefit of review of the claims file and explained 
that "I find nothing in his C-file that would contradict my 
examination and former report."

The Board finds that the September 2008 VA examination 
report, with its May 2009 addendum, is highly probative in 
this case.  The medical professional's findings are well 
explained, citing the Veteran's own account of symptoms (or, 
in this case, the absence of symptoms) and informed by review 
of the claims file, direct physical inspection, and current 
x-ray imagining.  The Board acknowledges that the previous 
April 2005 VA examination report indicated that the Veteran 
had "soreness in the muscles of the lower extremities," but 
this description was not accompanied by any suggestion of 
objective evidence of symptomatology.  In any event, the more 
recent September 2008 VA examination report is more probative 
with regard to whether the Veteran currently suffers from a 
chronic disability manifested by lower extremity muscle pain.  
Not only is the September 2008 VA examination report more 
recent, but it also cites the Veteran's own account of the 
absence of symptoms.  The professional medical findings 
presented in the September 2008 VA examination most 
probatively and most recently demonstrate that the Veteran 
has no diagnosis, pathology, or symptomatology of the 
previously described lower extremity muscle pain.

Thus, the Board finds that the most probative evidence shows 
that service connection is not warranted on any basis for the 
previously described disability manifested by muscle pain.  
Service connection generally cannot be established without a 
current diagnosis of the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
cannot be established on the basis of an undiagnosed illness 
without objective signs of chronic symptomatology or, as is 
pertinent in this case, without even subjective reports of 
persisting symptomatology.  Therefore, this claim must be 
denied.

Cardiac Disability

Service treatment records from reserve duty, including in the 
1980s through 1991, reflect monitoring of heart function and 
awareness of a diagnosis of atrial fibrillation which the 
Veteran identified as dating back to 1984; this date of 
original diagnosis is also consistent with what the Veteran 
reported to the April 2005 VA examiner.  Private treatment 
records from the 1980s and 1990s also show medical attention 
monitoring the Veteran's cardiac health.  The April 2005 VA 
examination report described that the Veteran's "cardiac 
history is very complicated."  The Board's July 2008 remand 
of this issue directed additional development to obtain a 
medical opinion regarding whether any current cardiac 
disability is etiologically related to his military service.

It is clear that a cardiac disability was known of, 
monitored, and documented within certain medical records from 
the Veteran's period of reserve duty and a period including 
the Veteran's second period of active duty, but the medical 
significance of the notations of record and the details of 
the etiology of the cardiac disability require medical 
expertise to clearly discern (for instance, to distinguish 
records of routine monitoring from treatment of actual 
manifestation of symptoms or aggravation of disability).  The 
only medical evidence of record which adequately addresses 
this issue is a September 2008 VA heart and lung examination 
report.  This September 2008 report explains, with the 
authoring doctor's expert understanding informed by review of 
the claims file, that there is a "[h]istory of paroxysmal 
atrial tachycardia dating to the 1970's, overt, requiring 
brief intervention in 1984."  Significantly, the examiner 
comments that there is "no evidence of atrial fibrillation 
during the period of time that the patient was on active duty 
1990 to 1991," although there has been "subsequent 
development of persistent atrial fibrillation complicated by 
rapid ventricular response necessitating multiple 
medications."  The examiner further summarizes the pertinent 
cardiac history by discussing that the Veteran "subsequently 
also developed a myocardial infarction, developed congestive 
heart failure and has had atrial oblation, anteroventral 
oblation and currently has a paced rhythm with a 
biventricular pacemaker with a defibrillator in place because 
of the diminished ejection infraction."  This September 2008 
VA examination report confirms a current diagnosis of 
"[c]oronary artery disease complicated by congestive heart 
failure, currently stable."  

The examiner presents a substantial and significant 
discussion regarding the etiology and history of the cardiac 
pathology with specific attention paid to whether it is shown 
to have had onset, manifestation, or aggravation during 
active duty service.  It is highly significant in this case 
that the September 2008 heart and lung examiner finds not 
only that the onset of the pathology took place outside of 
active duty service, but also that the cardiac pathology did 
not manifest in any symptoms during active duty service and 
was not aggravated during active duty service.  In this 
regard, the examiner explains that "[t]he cardiac diagnosis 
actually presented i[n] an interlude while he was serving 
with the Reserves.  On the time of his call up for Persian 
Gulf crisis in 1990, this was known.  He was evaluated after 
activation for deployment to Iraq and no findings were noted 
to interdict that deployment."  Furthermore, and 
significantly, the examiner finds: "There is no record of 
the atrial fibrillation being symptomatic during his period 
in service."  Also of high significance is the examiner's 
finding: "There is no evidence at the present time that his 
pre-existing atrial fibrillation problem w[as] aggravated by 
his period in service...."

The Board's own review of the service treatment records and 
broader claims-file reveals no information to contradict the 
discussion and factual predicates cited in the September 2008 
VA heart and lung examination report's analysis.  This 
medical opinion is highly probative, being authored by a 
competent medical expert informed by review of the claims 
file and inspection/interview of the Veteran.  Thus, this 
uncontradicted probative medical opinion weighs significantly 
against the claims of service connection to the extent that 
it shows that the Veteran's current chronic cardiac pathology 
did not begin during or symptomatically manifest during 
active duty service and current chronic cardiac pathology was 
not permanently aggravated by active duty service.

The Board briefly observes that there is no need for detailed 
discussion of the presumption of soundness in this case with 
regard to the Veteran's second period of active duty service 
as the evidence is against finding that there were any 
symptomatic manifestations of cardiac disability during 
active duty service.  In passing, the Board observes that the 
evidence discussed above is uncontradicted in clearly and 
unmistakably showing that the disability had significant and 
well established onset during reserve duty service many years 
after the first period of active duty service and many years 
prior to the second period of active duty service; the 
evidence discussed above, featuring the uncontradicted 
September 2008 medical opinion on the matter, also clearly 
and unmistakably demonstrates that the cardiac disability was 
not aggravated during the second period of active duty 
service.  Thus, to the extent that the presumption of 
soundness might be said to arguably apply in this case, the 
evidence adequately rebuts the presumption.  However, the 
Board finds that in the absence of any symptomatic 
manifestation of cardiac disability during active duty 
service there is no need to engage in a more detailed 
discussion of the presumption of soundness at this time.

Because the competent medical evidence weighs against a 
causal link between the Veteran's cardiac disability and the 
Veteran's active duty service, and there is not any evidence 
of cardiac disease symptoms manifesting during active duty 
service or during any applicable presumptive period following 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a cardiac disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Pain in the Ankles

The Board notes that the April 2005 VA examination report 
shows that after x-rays and complete examination, the 
Veteran's "ankle pains are of undiagnosed etiology."  
Service connection on the basis of manifestations of an 
undiagnosed illness requires objective evidence perceptible 
to an examining physician, or other non-medical indicators 
that are capable of independent verification.  The Board 
notes, however, that the April 2005 VA examination report 
does not identify any objective indications of painful 
symptomatology of the ankles and the examiner did not address 
whether or not the Veteran's described ankle pain was 
independently verifiable.  In light of this, the Board's July 
2008 remand of this issue directed additional development to 
address this matter.

Significantly, however, the resulting new September 2008 VA 
orthopedic examination report presents a very different 
account of the nature of the Veteran's ankle pain.  
Specifically, instead of finding no diagnosable explanation 
for any ankle complaints, the September 2008 VA orthopedic 
examination report finds that "[h]e has congenital lax-type 
third degree pes planus, giving him his ankle discomfort and 
his ankle posture ...."  This report discusses the Veteran's 
symptom complaints in detail and explains that the third-
degree pes planus "markedly rolls in, bringing the medial 
malleolus of each ankle very close to the floor, indicating 
third-degree pes planus and a possible posterior tibial 
tendon laxity or interruption."  The September 2008 VA 
orthopedic examination indicates that the entirety of the 
Veteran's ankle pain complaints are attributable to this 
clinical diagnosis and no unexplained complaints of ankle 
pain are shown.

The Board finds that the September 2008 VA orthopedic 
examination report is highly probative with regard to this 
issue.  The Board observes that the examiner later reviewed 
the claims file and revisited his examination findings prior 
to authoring a May 2009 addendum in which he explained that 
"I find nothing in his C-file that would contradict my 
examination and former report."  In sum, then, the September 
2008 VA examination report (with the May 2009 addendum) 
presents a competent medical expert's diagnosis, informed by 
inspection of the Veteran and review of the claims file, of 
an objectively observed disability to which the Veteran's 
complaints of ankle pain are medically attributed.  The Board 
finds that this probative medical evidence outweighs the 
April 2005 VA examination report's suggestion that the 
Veteran's ankle complaints could not be attributed to any 
diagnosed disability; the discussion and clinical detail 
presented in the September 2008 report is persuasive in 
explaining the diagnosis assigned, while the April 2005 VA 
examination report does not offer much discussion on the 
topic beyond characterizing the x-ray imaging as apparently 
normal.

The Board notes that the clinical details that formed the 
basis of the September 2008 diagnosis are not new 
developments; the Veteran himself indicated during the 
September 2008 VA examination that the details of his feet 
and ankles the examiner cites as the basis of the diagnosis 
had been with him "for the last dozen years or so."  In any 
event, the Board notes that the April 2005 VA examination 
report's findings were not adequate to establish service 
connection for an undiagnosed illness manifesting in ankle 
pain because that examination report did not identify any 
objective signs of chronic symptomatology.  The Board finds 
that the September 2008 VA orthopedic examination report more 
adequately and more probatively characterizes the Veteran's 
ankle problems.  Thus, the Board finds that the Veteran's 
ankle complaints have been attributed to known clinical 
diagnoses by the most probative medical evidence regarding 
the issue.

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for ankle 
disability, to include as due to an undiagnosed illness.  
First, the Board observes that the Veteran has been diagnosed 
with the above-discussed pathology stemming from diagnosed 
"congenital lax-type third-degree pes planus, giving him his 
ankle discomfort and his ankle posture...."  This diagnosis  
is shown by the most probative evidence to account for all 
current ankle pain symptoms.  Thus, the Veteran's reported 
ankle pain symptoms have been attributed to at least one 
competent medical diagnosis; it is not the case that the 
claimed disability is unattributable to any known clinical 
diagnosis by medical experts.  Service connection is 
therefore not warranted on the basis of an undiagnosed 
illness.

Additionally, service connection is not warranted on a direct 
theory because the preponderance of the evidence is against 
finding that the ankle disability (stemming from a congenital 
pes planus) manifested symptomatically during the Veteran's 
service or within one year following service.  The service 
treatment records show no suggestion of any of the ankle 
problems currently reported by the Veteran.  The current 
diagnosis of ankle pain associated with problematic ankle 
posture caused by congenital pes planus has never been 
medically presented with any indication of a relationship to 
service, including in the April 2005 and September 2008 VA 
examination reports associated with this service connection 
claim.

The Board notes that the Veteran does not contend that he 
suffered from any ankle pain pathology prior to the Persian 
Gulf War; his July 2004 substantive appeal submission states 
that "Prior to the PGW, I was very healthy, and had no such 
illnesses.  Upon returning after the War, I begin to suffer 
from the said illnesses ...."  There is otherwise no evidence 
of in-service incurrence of significant ankle pain nor any 
etiological relationship between any current ankle pain and 
his military service.  Multiple periodic service examination 
reports are of record, with none finding any pertinent 
clinical abnormalities and each medical history questionnaire 
completed by the Veteran shows that he expressly denied any 
history of foot trouble, swollen or painful joints, or 
deformity.  There is no evidence of any complaints or 
treatment for any pertinent symptoms suggestive of an ankle 
pathology nor any diagnosis of an ankle pathology in the 
Veteran's service treatment records.

Significantly, a medical history questionnaire completed by 
the Veteran in the same month as the Veteran's March 1991 
separation from active duty service shows that he expressly 
denied any history of "Foot trouble," "Swollen or painful 
joints," or "Bone, joint or other deformity" at the 
conclusion of his final period of active duty service.  There 
are no suggestions of an ankle pathology during service.  
There is also no contemporaneous evidence in the record with 
any suggestion of an ankle pathology manifesting for a number 
of years following the Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings are highly probative in showing 
that a chronic ankle pathology did not manifest during 
service.  In particular, the Board notes the Veteran's March 
1991 express denial of any history of pertinent symptoms at 
the time of his separation from active duty service.

Because there is no competent evidence suggesting a causal 
link between the Veteran's diagnosed ankle disability and the 
Veteran's service, nor any evidence of ankle pathology 
manifesting during service or during a presumptive period 
following service, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for an ankle pathology on a direct basis.  The 
most probative evidence shows that the Veteran's ankle 
symptoms are a consequence of a congenital foot disability 
which was not symptomatic during military service and, thus, 
was not caused or aggravated during such service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Conclusion

The Board finds that the preponderance of the evidence is 
against service connection for each issue on appeal.  The 
Board acknowledges that the Veteran himself, in pursuing 
these appeals, has asserted that he suffers from the claimed 
disabilities due to his military service.  Medical evidence 
is generally required to probatively address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's testimony.  In this case, the most probative 
evidence shows no in-service causation of such chronic 
disabilities; no contemporaneous evidence following service 
shows any pertinent manifestations of such claimed 
disabilities during any applicable presumptive period 
following service.

The Board also acknowledges that the record suggests that the 
Veteran has some medical education to the extent he is shown 
to have worked as a nursing professional; however, the Board 
finds that the most probative medical evidence in this case 
is that which is authored by the doctors and specialists 
authoring medical opinions addressing the complex medical 
etiology issues in controversy.  The Veteran's testimony 
considered together with the most probative and 
contemporaneous evidence shows that service connection is not 
warranted in this case for any disability on appeal.  The 
preponderance of the probative evidence weighs against 
service connection for these claims.

The Board has reviewed the entirety of the evidence of 
record, including additional private and VA treatment 
records.  The Board finds no evidence probatively 
contradicting the findings presented from the most probative 
evidence discussed above.  Because the competent evidence 
shows that the claimed chronic disabilities were not incurred 
during the Veteran's service, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for these disabilities.  Consequently, 
the benefit-of-the-doubt rule does not apply, and those 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


